Citation Nr: 1416596	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-10 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1997 to August 1997 and from May 2001 to October 2001, with additional service in a reserve component from November 1996 to November 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at an August 2011 Travel Board hearing by the undersigned Veterans Law Judge sitting at the RO.  The transcript of that hearing is associated with the claims file.

In December 2013, the Board also remanded a claim of entitlement to service connection for right ear hearing loss.  In a March 2014 rating decision, the RO granted service connection for right hearing loss, which constitutes a full grant of the benefit sought on appeal.  As such, that claim is no longer on appeal.


FINDING OF FACT

The Veteran's allergic rhinitis began in service.


CONCLUSION OF LAW

The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran contends that his sinus disorder manifested by symptoms including sinus congestion, nasal drainage and sore throat was incurred during his service in Kuwait or is secondary to his service-connected GERD.  At the August 2011 Board hearing, the Veteran indicated that he believed that his sinus condition started during his service in Kuwait and that it was related to exposure to fumes from oil burn-off, fire, and chemicals that were in the sand.

His service personnel records show that he had two periods of active duty service from April 1997 to August 1997 and from May 2001 to October 2001 and that he was deployed to Kuwait from June 2001 to October 2001 during his second period of active duty service.

Initially, the Board finds that a current disability of allergic rhinitis is established as noted in the January 2012 VA examination and VA treatment records dated subsequent to October 2007.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation); McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the adjudication of the claim).  In this regard, a July 2006 VA examiner, as well as VA otolaryngology treatment records, also reflect diagnoses of chronic sinusitis.  However, after reviewing a February 2009 computerized tomography (CT) scan of the Veteran's sinuses and performing an endoscopy of the Veteran's sinuses, the January 2012 VA examiner explained that there was no evidence of chronic sinus disease on CT scan and all sinuses demonstrated completely patent nasal passageways with intact ostia.  To that effect, CT scan of the Veteran's sinuses, conducted in February 2009, revealed normal paranasal sinuses.  Rather, the examiner stated that the Veteran's symptoms are related to allergic rhinitis as he had boggy inferior turbinates, bilaterally, which made the scope passage difficult on both the left and right sides at the examination.  In sum, the examiner stated that the Veteran's subjective complaints were more consistent with rhinitis and facial pressure, not sinusitis, and his choking sensation was consistent with postnasal drip secondary to allergic rhinitis.

Concerning the onset of his sinus symptoms, which are now diagnosed as allergic rhinitis, the Veteran has consistently reported that he had sore throat and chronic sinus discharge and drainage since his deployment to Kuwait.  In a September 2007 VA primary care clinic note, the Veteran stated that he had chronic sinus drainage since returning from the Persian Gulf.  He reported that he woke up with chronic sinus drainage that made him sick to his stomach.  He believed that this may be related to exposure to natural gas and oil fire while in the Persian Gulf.  A May 2010 VA primary care note also reflects the Veteran's reported history of chronic sinusitis after returning from the Persian Gulf.  He stated that he would wake up with chronic sinus drainage and get sinus infections, with allergies.  During the January 2012 VA examination, the Veteran gave a history of nose and sinus problems that were incurred during his deployment to the Persian Gulf.  He described that on the first day of deployment he had epistaxis on the right side of the nose and felt like he had an upper respiratory infection.  He complained that ever since that time he has had symptoms of right-sided facial pressure and has been unable to breathe through his right nostril.

Lay testimony is competent to establish the presence of observable symptomatology, such as nasal symptoms, and "may provide sufficient support for a claim of service connection." Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Board also finds that the Veteran's statements as to the continuing nasal symptoms since service to be credible.

Indeed, while the Veteran denied any problems with ear, nose or throat trouble on his November 1996 service entrance examination, he reported "asthma or any breathing problems related to exercise, weather, pollen, etc." and "ear, nose or throat trouble" on the October 2001 service separation examination report.  He described that he had recurring sore throat.  In an October 2001 initial medical review questionnaire in service, the Veteran reported "sore throat from dry area and pollution since two weeks in Kuwait till now."

Furthermore, a January 2014 VA examiner opined that based on a review of the Veteran's claims file, it is at least as likely as not the Veteran's allergic rhinitis had its onset during active duty service, given no prior history of symptoms, as well as the Veteran's reports of nasal problems beginning while he was deployed to the Persian Gulf, which was consistent with the timeline he provided on numerous other occasions.  The Board attaches significant probative value to this opinion regarding the positive relationship of the Veteran's allergic rhinitis to his service, as it was rendered by a competent medical professional who reviewed the complete claims file and addressed the Veteran's competent and credible lay statements, which are found to be consistent with the other evidence of record.

Accordingly, entitlement to service connection for allergic rhinitis is warranted.  38 U.S.C.A. §§ 1154(a), 5107(b); 38 C.F.R. §§ 3.102, 3.303(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As service connection is granted on a direct service-incurrence basis, the Board need not discuss the secondary relationship between his allergic rhinitis and his service-connected GERD.


ORDER

Entitlement to service connection for allergic rhinitis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


